06/03/2020



                                                                                            Case Number: DA 20-0263




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        DA 20-0263

IN RE THE MARRIAGE OF:

CLAUDIA DEL TORAL,

             Petitioner and Appellee,
                                                      ORDER OF MEDIATOR APPOINTMENT
      and

DAVID FLINT RICHARD,

             Respondent and Appellant.

         This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
         IT IS ORDERED THAT Quentin M. Rhoades, whose name appears next on the
list of attorneys desiring appointment as mediators for Domestic Relations appeals which
is maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
         IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
         A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
         DATED this June 3, 2020.




                                           Bowen Greenwood, Clerk of the Supreme Court

c:     Lucy W. Hansen, Casey Lynn Emerson, Quentin M. Rhoades